Proposed Examiner’s Amendments

Examiner proposed amendments to further specify how the process is performed at the second region of interest in each of independent claims 1 and 13 to place the application in condition for allowance.  Examiner noted that the proposed changes are supported by [0069] (paragraph as numbered in applicant's pre-grant publication). 

The following changes were proposed to cover the combination of elements which patentably distinguish from the prior art and any resulting antecedent basis issues:

For claim 1:
Introduce "a plurality of motion signals" where "a motion signal" is introduced (e.g., "[...] and generate a plurality of motion signals [...]";
In the first "wherein" clause, 1) identify "first region of interest" at each of three occurrences, and qualify "the motion signal" as "a first motion signal of the plurality of motion signals";
In the clause beginning with "a processor," set forth "first region of interest" at two occurrences;
In the clause beginning with "extracting features," set forth "first region of interest" at two occurrences;
In the clause beginning "determining," set forth "first region of interest";
In the final "wherein" clause, amend to (1) "to transmit second ultrasound signals and receive second ultrasound signals and (2) before the final semicolon, insert "when a second 

Similar updates were proposed for independent claim 13.

For claims 3 and 15, amend "second" to "third."

For claim 8:
Instead of “for the region of interest” in the third line, amend to “for a plurality of regions of interest including the first and second regions of interest”;
In the fourth line, instead of “the at least one region of interest,” amend to “the plurality of regions of interest”;
In the fifth line, recite “the plurality of regions [...].”

For claim 9:
	Replace “further comprising” with “wherein the user interface is further [...].”
	
For claim 10:
	Replace “further comprising” with “wherein the user interface is further configured”;
	In the second clause, after “and” add “wherein the system further comprises.”

For claim 11:
	Amend to “first region of interest” at two occurrences;


For claim 13:
	In line 5, amend to “a motion signal of a plurality of motion signals”;
In the last clause, insert “second” prior to “ultrasound signals” and “echo signals” and add before the period: “when a second motion signal of the plurality of motion signals indicates that the ultrasound probe is stationary.”

It is suggested that applicant review the entirety of the claims for proper antecedent basis and subsequent recall of limitations throughout.  It was agreed that applicant would propose the amendments as discussed to the client.

/AMANDA LAURITZEN MOHER/            Primary Examiner, Art Unit 3793